Citation Nr: 1614570	
Decision Date: 04/11/16    Archive Date: 04/26/16

DOCKET NO.  05-16 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), depression not otherwise specified (NOS), and anxiety disorder NOS. 
 
2.  Entitlement to service connection for a seizure disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

J. L. Burroughs, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to December 1966. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from November 2002 and August 2007 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

In January 2008, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge regarding the issue of service connection for PTSD.  At the time, this was the only issue ripe for appeal.  A transcript of the hearing is of record.

The claim for entitlement to service connection for an acquired psychiatric disorder was previously remanded in December 2007 and February 2008.  Thereafter, in May 2011, both matters currently before the Board were remanded for further development.

The issue of entitlement to service connection for a seizure disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's diagnosed anxiety disorder NOS is as likely as not related to his period of active military service.


CONCLUSION OF LAW

The criteria for service connection for anxiety disorder NOS have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist and Notify

As the Veteran's claim for service connection for an acquired psychiatric disorder is granted herein, any error related to the VA's duty to notify and assist is moot.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Laws and Regulations

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).

If there is at least an approximate balance of positive and negative evidence regarding any issue material to the claim, the claimant shall be given the benefit of the doubt in resolving each such issue.  38 U.S.C.A. § 5107; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102 (2015).

Analysis

The Veteran seeks service connection for an acquired psychiatric disability, to include PTSD, depression NOS and anxiety disorder NOS.  He asserts that his current psychiatric disorders are linked to service.  See Board Hearing Transcript dated in January 2011.  He also reports continually suffering from symptoms such as anxiousness and stress since service.  See January 2001 Application for Compensation and Pension.  

From the outset, it is acknowledged that the Veteran has been afforded a variety of VA and other psychological examinations during the pendency of his claim.  These examinations have provided varying diagnoses and opinions.  Amongst these records are VA examination opinions dated in April 2001 and December 2004.  For reasons discussed in the previous remand, both of these opinions are considered inadequate for adjudication purposes.  See May 2011 Board Remand.  They will not be discussed.  

In that regard, the Board remanded this claim in May 2011 for the purpose of determining the nature and etiology of the Veteran's claimed psychiatric disorder.  On VA examination in November 2013, an examiner diagnosed the Veteran with anxiety disorder NOS and found that he did not meet the criteria for a current diagnosis of PTSD.  The Board recognizes that the examiner failed to specifically address the Veteran's previous diagnoses of PTSD.  Nevertheless, the primary value of the examiner's opinion comes from the finding that throughout the pendency of the claim the Veteran's diagnosis has been anxiety disorder.  Specifically, as opposed to a situation where the Veteran may have PTSD that had resolved during the pendency of the appeal, the examiner explained that his symptomology throughout the appeal period had more closely approximated anxiety disorder than PTSD.  See McClain v. Nicholson, 21 Vet App 319 (2007). This opinion is considered highly probative as it was based on extensive review of the record and in-person examination.  As will be detailed below, the Board has found that it is the Veteran's diagnosis of anxiety disorder which warrants service connection.

With that said, it is noted that the examiner also opined that the Veteran's anxiety disorder preexisted service.  This opinion was predicated on in-service psychiatric hospitalization records.  In pertinent part, these records include the Veteran's reports of a history of psychiatric treatment prior to service.  See September 1966 Evac. Hospital records.  These records also indicate that his final diagnosis before being discharged from the hospital was schizoid personality, which was considered preexistent to service.  

For VA purposes, a determination that a disability pre-exists service requires a finding that a veteran was not sound upon entrance into service.  Such a finding requires notation of a defect, infirmity, or disorder at entrance into service, or clear and unmistakable (obvious or manifest) evidence that demonstrates an injury or disease existed prior thereto.  38 U.S.C.A. §§ 1111, 1132 (West 2014); 38 C.F.R. § 3.304(b) (2015).  The Court has held that in order to demonstrate that a condition clearly and unmistakably pre-existed service the evidence must be undebatable.  Quirin v. Shinseki, 22Vet. App. at 396 (quoting Vanerson v. West, 12 Vet. App. 254, 258-59 (1999)).  

The Board finds that the presumption of soundness has not been sufficiently rebutted.  In the instant case, the claims file does not contain the Veteran's entrance examination or the vast majority of his service treatment records.  See June 2000 Formal Finding of Unavailability.  Therefore it is impossible to determine if an acquired psychiatric disordered was "noted" on entrance examination.  Consequently, the Board will presume that an entrance examination was provided prior to the Veteran's period of active duty service, and that no acquired psychiatric condition was noted therein.  See Quirin v. Shinseki, 22 Vet. App. 390, n5 (2009) (citing Lee v. Brown, 10 Vet. App. 336, 339 (1997) (holding that the presumption of soundness applies even when the record of a veteran's entrances examination has been lost of destroyed while in VA custody)).  The presumption of soundness applies.

As to the Veteran's in-service statements, the Board does not consider them undebatable evidence sufficient to rebut the presumption of soundness.  The Veteran's statements were made while he was, in essence, institutionalized.  Moreover, the claims file lacks any treatment medical records, dated prior to service, which could corroborate reports of treatment or diagnosis.  The mere fact that he may have seen a psychiatrist prior to service and been given medication does not necessarily establish the existence of a diagnosed psychiatric disorder, to include anxiety disorder.  Paired with this lack of evidence, is the Veteran's characterization as a generally unreliable historian.  See November 2013 VA examination.  As such, a determination as to the preexistence of his anxiety disorder is not undebatable and the presumption of soundness has not been rebutted.  

Given the findings above, the Board will now address the Veteran's service connection claim on a direct basis and not on the basis of aggravation of a pre-existing disability.  

To that point, in-service hospitalization records indicate the Veteran was diagnosed with both "anxiety reaction" and "schizoid personality."  See September 5, 1966 Evac. Hospital record.  These records note that he began manifesting anxiety symptoms after being involved in a firefight.  Id.  Therefore, in-service diagnosis is established.

The Board has considered that on discharge from the hospital the Veteran's original diagnosis of anxiety reaction was subsumed by his schizoid personality diagnosis.  [As per 38 C.F.R. § 3.303(c), personality disorders are not diseases or injuries under VA regulations and therefore are not disabilities for which service connection can be granted.]  Nevertheless, the November 2013 examiner opined that this schizoid diagnosis was unfounded and his true diagnosis was anxiety disorder.  The examiner rationalized that the schizoid diagnosis was "without merit as there was no actual assessment that was used to arrive at this diagnosis and there is no clear rationale to support a link between having schizoid personality disorder and experiencing an "anxiety reaction."  This opinion was properly rationalized and based on thorough review of the record.  The Board therefore considers it highly probative evidence supporting anxiety reaction as the proper in-service diagnosis.

Based on the entirety of the evidence of record, the Board finds that service connection for an anxiety disorder is warranted.

In sum, the Veteran was sound upon entrance into service.  While in-service he was diagnosed with "anxiety reaction."  The record contains some suggestion that this anxiety reaction had its onset as a result of his involvement in a firefight in-service.  Since service separation he has consistently reported experiencing anxiety symptomology.  He states that he sought treatment on a couple occasions shortly after discharge, that he became non-compliant, and that sought to cope with his anxiety symptoms on his own terms for several years.  The Board considers these reports of symptomology to be competent and credible.  See also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303 (2007).  Additionally, he currently has a diagnosis of anxiety disorder NOS, which has been opined to be the same disorder diagnosed in-service.  As a result of the foregoing, the Board finds that service connection is warranted for the Veteran's anxiety disorder NOS.

The Board notes that the Veteran originally filed a claim of entitlement to service connection specifically for PTSD.  Such claim was characterized by VA as potentially encompassing other psychiatric diagnoses including anxiety disorder and depression.  As evidenced by the record, including the most recent VA examination, the symptomology connected with the Veteran's diagnoses of PTSD and depression have repeatedly been associated with his diagnosis of anxiety disorder NOS.  In this regard, the Board considers the Veteran's original psychiatric disability claim to have been fully granted through the above grant of entitlement to service connection for anxiety disorder NOS.  Moreover, even if service connection for depression or PTSD were to be established, the Board notes that no additional benefit would be due to the Veteran.  See Amberman v. Shinseki, 570 F.3d 1377 (Fed. Cir. 2009) (held that while it was possible for two mental disabilities to have different symptoms and therefore be evaluated separately, if the manifestations of the two mental disabilities were the same, a separate evaluation was not warranted).

Given the aforementioned, the Board finds that the evidence is at least in equipoise as to the matter of whether the Veteran has a disability that is related to his military service.  The benefit-of-the-doubt rule is therefore for application.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015).  Accordingly, and resolving all doubt in the Veteran's favor, the Board finds that service connection for anxiety disorder NOS is warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 3.304.


ORDER

Service connection for anxiety disorder NOS is granted.


REMAND

The Board finds that further development is necessary prior to the proper adjudication of the Veteran's seizure disorder claim.  The Veteran reports that he has "tongue seizures" as a result of in-service injury.  See November 2013 VA Examination Reports.  Specifically, he reports suffering from seizures immediately following a shrapnel injury to his jaw while in-service.  See January 2008 Travel Board Hearing transcript.  In support of this contention, he has submitted a "buddy" statement from J. P., a unit medic, who initially treated his shrapnel injury.  In pertinent part, J. P. reports witnessing the Veteran suffering from a "grand mal seizure" and swallowing his tongue.  

As indicated above, the Veteran's service treatment records were determined to be formally unavailable.  See June 2002 Memorandum.  In that regard, the only pertinent in-service records in evidence are his psychiatric hospitalization records.  These records note that the Veteran was involved in a firefight in-service.  See September 1966 Evac. Hospital records.  However, they contain no information regarding physical injury, seizures or swallowing of his tongue.

Currently, the record is unclear as to whether his reported seizure disorder is a residual of an in-service head trauma, an organic brain disorder or a manifestation (physiological response) of his anxiety disorder.  With that said, on VA seizure examination in November 2013, the examiner opined that the Veteran did not have a neurological disorder.  The examiner rationalized there was no evidence that his "tongue seizures" were actually considered seizures.  Rather, the examiner opined that based on the evidence of record his "tongue seizures" were a behavioral result of his anxiety.  Importantly, this opinion did not take into consideration the Veteran's reported in-service head trauma.  Additionally, no diagnostic testing was conducted.  Therefore, in order to clarify the nature and etiology of the Veteran's reported seizures a new VA examination is necessary.   

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his reported seizure disorder.  All indicated studies, to include an EEG, should be performed.  The claims file should be provided to the examiner for review of pertinent documents.  The examination report should reflect that such a review was conducted.  

After completing a thorough review of the evidence of record and physical examination, the examiner is requested to provide answers to the following questions:

a) Identify/diagnose the nature of the Veteran's epileptic complaints.  Specifically, does the Veteran have an organic disability of the nervous system that causes epileptic seizures?  Special attention is directed to a January 19, 2011 treatment record which indicates the Veteran suffered his last seizure in November 2010.  See VAMC Indianapolis treatment medical records.  These records also indicate the Veteran suffers from "tremors."

b) If a seizure disorder is diagnosed that represents an organic disability of the nervous system, the examiner should prove an opinion as to whether it is as least likely as not had its onset in service or is otherwise etiologically related to his active service. 

Note:  It is acknowledged that the only in-service treatment records available are hospitalization records that relate to the Veteran's psychological disability.  Nevertheless, for purposes of the opinion, the Board accepts and acknowledges the Veteran and his "buddy's" accounts of him having sustained a head injury.  See January 2008 Board Hearing Transcript and J. P. Statement dated in September 2003.  Specifically, for examination purposes, the Board accepts as true the reports of the Veteran sustaining a shrapnel wound to his jaw and immediately thereafter having a seizure/blacking out.  Therefore, the examiner must address these contentions.

c) If the cause of the Veteran's seizure complaints are non-organic, the examiner should comment on the likelihood that the "seizures" are related to his now service connected anxiety disorder?  Are the seizures a separate and distinct disability caused by the anxiety disorder?   Or, are the seizures a symptom of the anxiety disorder?

If the examiner feels that the requested opinions cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e., additional facts are required, or the examiner does not have the needed knowledge or training)

2.  After undertaking any further development deemed warranted, readjudicate the Veteran's claim of entitlement to service connection for a seizure disorder.  If any benefit sought on appeal remains denied, a Supplemental Statement of the Case should be furnished to the Veteran and his representative and they should be afforded the requisite opportunity to respond.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


